DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2021 and 12/29/2021 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 16 and 22, the claims recite “receiving, from a base station, configuration information including a plurality of first values for a first slot offset between a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) and a plurality of second values for a second slot offset between the PDCCH and a physical uplink shared channel (PUSCH); receiving, from the base station, first control information including an indication indicating a first minimum value among the plurality of first values and a second minimum value among the plurality of second values; receiving, from the base station, second control information indicating the first slot offset or the second slot offset.” However, such claim language does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner would like to note that the word “offset” does not appear to be recited in Applicant’s specification, nor does any phrase resembling “second control information” appear to be recited in Applicant’s specification (let alone second control information specifically indicating a first slot offset or a second slot offset as is described in the claims). Applicant’s remarks filed on 4/12/2022 along with the preliminary amendment filed on 4/12/2022 introducing such claim language also do not appear to specify where the support for such an amendment is found within Applicant’s specification. The Examiner has reviewed Applicant’s specification in detail but was unable to identify any portion of Applicant’s specification which appears to provide support for receiving first control information and second control information as is specifically claimed. Claims 16 and 22 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 28 and 32, the claims recite “transmitting, to a terminal, configuration information including a plurality of first values for a first slot offset between the PDSCH and a plurality of second values for a second slot offset between the PDCCH and the PUSCH; transmitting, to the terminal, first control information including an indication indicating a first minimum value among the plurality of first values and a second minimum value among the plurality of second values; transmitting, to the terminal, second control information indicating the first slot offset or the second slot offset.” However, such claim language does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner would like to note that the word “offset” does not appear to be recited in Applicant’s specification, nor does any phrase resembling “second control information” appear to be recited in Applicant’s specification (let alone second control information specifically indicating a first slot offset or a second slot offset as is described in the claims). Applicant’s remarks filed on 4/12/2022 along with the preliminary amendment filed on 4/12/2022 introducing such claim language also do not appear to specify where the support for such an amendment is found within Applicant’s specification. The Examiner has reviewed Applicant’s specification in detail but was unable to identify any portion of Applicant’s specification which appears to provide support for transmitting first control information and second control information as is specifically claimed. Claims 28 and 32 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claims 17-21, 23-27, 29-31, and 33-35, the claims are rejected because they depend from rejected independent claims 16, 22, 28, and 32 respectively.
Note Regarding Prior Art and Allowable Subject Matter
The Examiner would like to note that the prior art search has not resulted in any art that alone or in combination teaches the claimed invention. However, the claims are not currently allowable because they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention as is described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474